Citation Nr: 1007545	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  96-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral 
shoulder disability.  

4.  Entitlement to service connection for a bilateral arm 
disability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969, and November 1990 to March 1991.  He also had 
multiple periods of active duty for training with the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for arthritis of the hips, back, shoulders, and 
arms.  

A hearing was held at the RO in September 2006 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  A hearing was also held in October 1999 before 
a Veterans Law Judge.  A transcript of that hearing is also 
of record.  

When this matter was initially before the Board in January 
2000, the Board denied the claim of entitlement to service 
connection for arthritis of the hips, back, shoulders, and 
arms.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in a March 2, 2001 Order, vacated that part of the 
Board's January 2000 decision that denied service connection 
for arthritis of the hips, back, shoulders, and arms, and 
remanded the case for compliance with the terms of the March 
2001 Order and subsequent March 2001 Court Judgement.  In May 
2003 the Board remanded the Veteran's current claims for 
additional development, and in a February 2007 decision 
denied the claims of service connection for arthritis of the 
hips, back, shoulders, and arms.  In its February 2007 
decision the Board also remanded the Veteran's claim of 
service connection for post traumatic stress disorder (PTSD) 
for additional development.  A February 2009 letter from the 
Appeals Management Center (AMC) notified the Veteran that 
development for the Veteran's PTSD claim was ongoing.  Thus, 
the claim of service connection for PTSD is not currently 
before the Board.  The Veteran again appealed the Board's 
February 2007 decision denying service connection for 
arthritis of the hips, back, shoulders, and arms to the Court 
which, in a June 5, 2009 Judgment that effectuated a May 13, 
2009, Memorandum Decision, vacated that part of the Board's 
February 2007 decision that denied service connection for 
arthritis of the hips, back, shoulders, and arms and remanded 
the case for compliance with the terms of the Memorandum 
Decision.

The Board has recharacterized the issues to better comport to 
the evidence of record.  See Clemons v. Shinseki, No. 07- 
0558 (U.S. Vet. App. Feb. 19, 2009) (per curiam order) 
(noting that the use of "condition(s)" in regulation 38 
C.F.R. § 3.159(a)(3) indicates that a single claim can 
encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within 
the scope of the filed claim will be considered).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hip, 
bilateral shoulder, back, and bilateral arm disabilities.  At 
his September 2006 hearing the Veteran testified that during 
training in 1967 he fell and injured his left hip, and that 
he has had problems with his hips continually from that time 
to the present.  The Veteran also testified that although he 
injured his back at Uniroyal putting on a rack of tires, 
there is some evidence that when you are falling and doing a 
lot of training you do not just injure one part, you injure 
the whole part and that is where the arthritis comes in.  The 
Veteran's representative testified that the Veteran contends 
that his arthritis is due to the wear and tear of service.  



This case must be remanded for several reasons.  

In the May 2009 Memorandum Decision, the Court found that the 
Board must obtain the Veteran's Social Security 
Administration (SSA) records, and that these records are 
potentially relevant to all of the Veteran's service 
connection claims.  The Memorandum Decision also noted that 
the Veteran should be provided with a new VA examination 
regarding the nature and etiology of his claimed left hip 
disability, which includes a claim not limited merely to 
arthritis.  

In January 2010, the Veteran's attorney submitted a statement 
noting the submission of new medical evidence from the VA 
Medical Center in Tuskegee, Alabama, dated from September 20, 
1988 to December 7, 2009, and requesting that the claims be 
remanded to the RO for its initial consideration of the new 
evidence.   A remand pursuant to 38 C.F.R. § 20.1304 is 
therefore necessary, as the Veteran has not specifically 
waived RO jurisdiction of the newly submitted evidence.

Finally, the May 2009 Memorandum Decision indicates that 
neither a May 2001 private medical opinion or an October 2002 
VA examination report contain supporting rationales adequate 
to grant or deny the Veteran's service connection claims.  
Therefore, although the May 2009 Memorandum Decision only 
requires that the Veteran be given a VA examination regarding 
the nature and etiology of his claimed left hip disability, 
in an effort expedite the Veteran's claims, and to give him 
every opportunity to substantiate his claims, the Board finds 
that a VA examination should be provided regarding the nature 
and etiology of all of his claimed disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 
C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA records and copies of 
all medical records considered by the SSA 
in their determination on the Veteran's 
claim for SSA disability benefits.  Any 
negative response must be noted.

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed bilateral hip, 
bilateral shoulder, back, and bilateral 
arm disabilities.  As to any disability 
identified, including arthritis and a cyst 
of the left femur, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
disability had its onset during, or is 
otherwise related to, active service, 
including the physical stress of military 
training.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically 
address in his opinions the May 2001 
private medical opinion, and the Veteran's 
service treatment records (STRs), 
including STRs dated in September 1967, 
April 1968, and December 1990, noting 
treatment for the Veteran's hips.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated, including the newly 
submitted VA treatment records.  If any of 
the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


